DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 1-2, 4-6,  8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/060528 to Sekisui Plastics, (hereinafter “Sekisui”) in combination with US Patent 6,245,823 to McIntyre et al., (hereinafter “McIntyre”) or Aging modifiers for Extruded LDPE Foam by DIECKMANN et al., (hereinafter “Dieckmann”), as evident by Braskem “I am Green Polyethylene".
The rejection stands as per reasons of record.
Specifically, as discussed in the previous office action, Sekisui discloses a method of making a foam, the method comprising: creating a blend comprising 96% (and more) of a polyolefin, such as polyethylene (PE)  made from sugarcane ethanol with a minimum biocontent of 94% as determined by ASTM D6866-16, less than 3% of a nucleating agent; mixing a physical blowing agent with the blend to form a mixture; and expanding 
In illustrative example 1, the disclosed blend comprises 100 parts of the polyolefin and 1 part of nucleating masterbatch, i.e., a compositions that contains about 99.01% of the polyolefin, or the amounts that is patentably indistinguishable from the claimed 99%, or at the very least makes the claimed limitation of 99% polyolefin obvious.  
The reference further discloses that the density of the foams may be as low as 0.09 g/cm3 or about 5.6 lb/ft3. 
Possibility of adding of a virgin petroleum based polymer is discussed in [0021].  
The Sekisui reference further expressly discloses that a  biobased polyethylene can be a low density polyethylene (LDPE) [0023], and as evident from Braskem, such LDPE are commercially available since 2014. 

Sekisui does not disclose addition of an aging modifier, such as glycerol monostearate.
However, addition of such functional components to foams is well known in the art as evident from McIntyre, addition of glycerol monostearate to compositions for production of polyolefin foams as a functional compound that slows down migration of alkane blowing agents and prevent collapse of foams. See, col. 2, lines 33-42. Glycerol monostearate is further disclosed as known antiaging compound for extruded polyolefin based compositions, See, Dieckmann, entire document.  Both Dieckmann and McIntyre disclose addition of the glycerol monostearate in the amounts such as 1-2 %.  Thus, Blends of Sekisui (and containing 1 part of nucleating masterbatch) as modified by the teachings of Dieckmann or McIntyre, further makes the claimed blend containing from 96 to 99 % of the polyolefin obvious given the amounts of the nucleating agent and common amounts of glycerol monostearate. 
Therefore, addition of glycerol monostearate to blends for production of foams disclosed by Sekisui would have been obvious to realize a known 
The invention as claimed, therefore, would have been obvious from the combined teachings of the cited references as per discussion above. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/060528 to Sekisui Plastics, (hereinafter “Sekisui”) in combination with US Patent 6,245,823 to McIntyre et al., (hereinafter “McIntyre”) or Aging modifiers for Extruded LDPE Foam by DIECKMANN et al., (hereinafter “Dieckmann”), further in combination with JP 2013/155225 to Toray Ind., (hereinafter ”Toray”), as evident from Braskem “I am Green Polyethylene".
The disclosures of Sekisui, and Brackem is discussed above. 
Sekisui  expressly discloses suitability of  addition of nucleating agents, but does not address specific nucleating agents (except in illustrative examples).  Inorganic compounds such as talc and other inorganic compounds are well known nucleating agents for polyolefin based foams.  See, for example, Toray, [0018].  Thus use of talk in a mixture with other well known inorganic components would have been 
In addition, Toray discloses suitability of commonly added functional components such as flame retardants,  pigments are expressly disclosed in [0015].
Thus, using well known nucleating agents or known functional additives in blends of Sikesui would have been obvious with reasonable expectation of success and obtaining blends with properties consistent with properties  expected to be achieved by addition of known functional additives. 


Claim s 1-2, 4-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/155225 to Toray Ind., (hereinafter ”Toray”)  in combination with US Patent 6,245,823 to McIntyre et al., (hereinafter “McIntyre”) or Aging modifiers for Extruded LDPE Foam by DIECKMANN et al., (hereinafter “Dieckmann”), and in combination with Braskem “I am Green Polyethylene".
The rejection stands as per reasons of record.

The reference expressly discloses suitability of adding a  nucleating agent, in the amounts of as low as 0.2 %.  See [0015].  Inorganic compounds such as talc and other inorganic compounds are well known nucleating agents for polyolefin based foams.  See, for example, Toray, [0018].  Thus use of talk in a mixture with other well known inorganic components would have been obvious as use of functional equivalents with reasonable expectation of success. 
Among suitable blowing agents, isobutene is expressly disclosed in [0028]. 

Toray further expressly discloses that  the blends may further comprise a petroleum based polyolefin.  See, for example [0010] for disclosure of suitable petroleum-based polyolefins.  See also illustrative examples in which examples virgin  petroleum-based polyolefin are used.
The reference further discloses addition of  a chemical foaming agent which inherently acts as a nucleating agent.  The disclosed amounts of such additives make the blend comprising the additive and  bio-based polyolefin the claimed amounts of the bio-based polyolefin at least obvious. 
Suitability of commonly added functional components such as flame retardants,  pigments are expressly disclosed in [0015].
Toray does not disclose addition of an aging modifier, such as glycerol monostearate.
However, addition of such functional components to foams is well known in the art as evident from McIntyre, addition of glycerol monostearate to compositions for production of polyolefin foams as a 
Therefore, addition of glycerol monostearate to blends for production of foams disclosed by Toray would have been obvious to realize a known function of glycerol monostearate as a polyolefin based compositions functional additive with reasonable expectation of success. 
Adding of components in such order as to first obtain a blend of biobase polyethylene, a nucleating agent and an ageing modifier would have been obvious since any order of adding such non-reactive component to the blend would have been obvious as per existing case law in the absence of showing of unexpected results that can be specifically attributed to the claimed order of adding components.

Response to Arguments
Applicant's arguments filed 10-7-2021 have been fully considered but they are not persuasive. 
With respect to the rejections of claims over Sekisiu in combination with the cited secondary references, the applicants argue that all of the 
The applicants further state that none of the examples of Sekisui disclose a comprising 96 to 99 % of polyolefin made from renewable ethanol with a minimum biocontent of 94 %. This arguments is addressed above in the body of the rejection.
The applicants traverse the examiner’s assertion that  “Sekisui expressly discloses the foam density as 0.11 g/cm3 (or about 6 lb/ft3). Thus, foams with the density corresponding to the claimed would have been at least obvious." 
The applicants argue that all of the illustrative examples that containg bio-based polyethylene exhibit higher than claimed density, and argue that “none of the teachings of Sekisui provide the teachings necessary to guide one skilled in the art to make a foam from a high biocontent polyethylene having the claimed density ranges.” 

The applicants further state that the “disagrees with the statement that example 4 of Sekisui inherently contains the amounts of biocomponents that correspond to the claimed. As pointed out in paragraph [0060] of Sekisui Examples 2 to 5 further contain petroleum-derived polyethylene-based resin (i.e. not a polyolefin made from sugarcane ethanol with the claimed biocontent). Paragraph [0060] of Sekisui states that the examples further containing 1000 parts by mass or less of the petroleum- derived polyethylene-based resin with respect to 100 parts by mass of the plant. In other words, the petroleum derived polyethylene can be present by a factor of 10 as compared to the plant- derived 
First, it is noted that the examiner’s statement referred to the biocontet as previously claimed, i.e., 10-99% and not the claims as now amended and limiting the biocontent amout to at least 90 %.  As evident from the applicants’ own calculations, the illustrative examples exhibited biocontent that corresponded to the biocontent as previously claimed.  
Further, it is noted that the examiner expressly referred  to example 1 in assertion that the biocontent of those blends correspond to the biocontent as claimed even in the currently amended claims.
The applicants argue that “Sekisui teaches away from utilizing high biocontent in favor of utilizing petroleum- derived polyethylene-based resins”. 
The examiner cannot agree with this statement as Sekisui expressly teaches that “The polyethylene-based resin foam sheet may further contain 1000 parts by mass or less of the petroleum-derived polyethylene-based resin with respect to 100 parts by mass of the plant-derived polyethylene-
The applicants further argue that “the skilled person also understands from the disclosure of Sekisui that preparing a foam with a lower density than the foam of Example 1 but an equally high biocontent is accompanied by technical difficulties. The polyethylene resin used for preparing the foam of Example 1 had a melt tension of only 0.6 cN (see Sekisui, last column of Table 2) although a melt tension of 1.1 to 4.7 cN would be desired. Melt tensions lower than 1 cN are considered disadvantageous for bubble formation (see paragraph [0028] of Sekisui).”
The examiner disagrees.  The applicants are concentrating on narrow examples rather than the entire disclosure of the reference.  The reference expressly states that foams may be obtained from boibased polyethylene having melt tension as low as 0.3 cN, (although it may contain some open cells).  The density aspect was already previously discussed. 
Applicant further argue that they “agrees with the statement that Sekisui does not teach or suggest the addition of aging modifiers. The method of claim 1, however, not only differs from Sekisui in that an aging 
Obviousness of addition of the claimed aging modifier is discussed above.  There is absolutely no evidence on the record that addition of such agent in critical to obtaining low density foams containing high amount of biobased polyolefin, and that in the absence of such agent the low density foams are not obtained.  Nowhere in the specification of the instant application such function of the aging modifier is shown or even discussed. 
Therefore, the arguments are not found persuasive.

With respect to the rejections of claims over Toray in combination with the cited secondary references, the applicants argue that Toray suggests including petroleum base PE in it its compositions.  Specifically, the applicants refer to [0013] of Toray  as stating that "In order to obtain a low- density foam (20 kg/m3 to 50 kg/m3) that satisfies high heat insulating performance and high cushioning performance, it is preferable to add low-density polyethylene produced from a fossil raw material such as naphtha to biopolyethylene. In detail, in the total amount of polyolefin resin 100% by mass, biopolyethylene is in the range of 25% by mass to 80% by mass, 
From this disclosure [0013] of Toray the applicants conclude that “when one skilled in the art would be directed to include at least 20% of petroleum-based polyethylene when forming a low density foam. As such, the foam as taught by Toray would at most result in only 80% by mass of a biopolyethylene which is outside of the claimed range. “
The examiner. However, disagrees with such conclusion.  As disclosed in Toray, it is preferable to add petroleum-based PE in order to obtain low density foams.   The reference does not disclose that such addition is necessary, but rather preferred,  implying that foams of low density may be obtained without addition of petroleum based PE.
In addition, even if, arguendo, such addition may be necessary to obtain foams of density of up to 50 kg/m3 as per applicants arguments,  the disclosure of [0013] implies that in order to obtain foams with density above 50 kg/m3. Addition of petroleum-based PE is NOT necessary.  Since  50 kg/m3 is equivalent to about 3.1 lb/ft3, in order to obtain foams with density 3.1 lb/ft3, such as, for example, 4, 5 or 12 lb/ft3, which is within the claimed density range, addition of any petroleum-based PE is not necessary.  Thus, one of ordinary skill in the art would be directed NOT be directed to add 
More importantly, as discussed above, the reference discloses illustrative examples containing only bio-based PE with density of about 109 kg/m3 or  below 7 lb/ft3, thus providing clear teachings that addition of petroleum based PE is NOT needed to achieve foams of the claimed density.
The invention as claimed, therefore, is still considered to be unoatentable over the combined teachings of the cited references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ